Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the “Agreement”) is entered into
by and among Aksys, Ltd., a Delaware corporation (“Aksys”); Durus Life Sciences
Master Fund Ltd., a Cayman Islands company (the “Fund”); Scott Sacane, a
Connecticut resident (“Sacane”); Durus Capital Management, LLC, a Delaware
limited liability company (“Durus”); Durus Capital Management (N.A.), LLC, a
Delaware limited liability company (“Durus N.A.”); and Artal Long Biotech
Portfolio LLC, a Delaware limited liability company (“Artal”).  Aksys, the Fund,
Sacane, Durus, Durus N.A. and Artal are collectively referred to herein as the
“Parties”, and each is individually referred to as a “Party.”  The Fund, Sacane,
Durus, Durus N.A. and Artal are collectively referred to herein as “Defendants”,
and each is individually referred to as a “Defendant.”  Unless otherwise
provided herein, capitalized terms used herein without definition have the
meanings given to them in the Rights Agreement (as defined below).

 

WHEREAS, as of the date hereof, the Fund is the record owner and beneficial
owner (as such term is defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of 21,333,118 shares of Aksys common
stock (which amount includes 281,454 shares of Aksys common stock issuable upon
exercise of warrants (the “Warrants”) and is net of the Short Position referred
to (and as defined in) Section 3(e) hereof) (the “Fund Shares”) and Artal is the
beneficial owner of 498,100 shares of Aksys common stock (together with the Fund
Shares, the “Shares”);

 

WHEREAS, on April 11, 2003, Aksys, Sacane and Durus entered into an agreement
relating to Aksys common stock held by the Fund (the “April 2003 Agreement”);

 

WHEREAS, on August 5, 2003, Aksys filed a three-count lawsuit against Defendants
(the “Complaint”) in the United States District Court, District of Connecticut
(the “Court”), Case No. 03-CV-1349 (RNC) (the “Litigation”).  Count III of the
Complaint, which sought disgorgement of profits under Section 16(b) of the
Exchange Act, was settled pursuant to an agreement among the Parties dated
January 12, 2004 and dismissed pursuant to a Court order of that same date. 
Counts I and II of the Complaint allege, respectively, breach of the April 2003
Agreement and violation of Section 13(d) of the Exchange Act;

 

WHEREAS, Aksys and the Fund entered into a Standstill Agreement dated as of
October 9, 2003 (the “October 2003 Agreement”);

 

WHEREAS, Defendants, on the one hand, and Aksys, on the other hand, desire in
this Agreement and pursuant to the terms set forth below fully and finally to
settle, resolve and specifically release each other and certain related parties
from all claims that they may have, whether or not heretofore asserted, relating
to or arising from or otherwise involving the acquisition, ownership, trading or
disposition of shares of Aksys common stock on or before the date hereof, the
application of the Rights Agreement, dated as of October 28, 1996, between Aksys
and EquiServe Trust Company, N.A., as successor Rights Agent to First Chicago
Trust

 

1

--------------------------------------------------------------------------------


 

Company of New York (the “Rights Agreement”), or any other agreements or
understandings, or otherwise arising between or among them, including without
limitation Counts I and II of the Complaint and any claims relating to or
arising under the April 2003 Agreement, the October 2003 Agreement or the Rights
Agreement; provided, that nothing in this Agreement shall limit (i) the rights
of the Fund or Artal to sue Sacane, Durus, Durus N.A. and any of their past or
present employees, officers, directors, managers and members (collectively, the
“Sacane Parties”) for any and all causes of action and claims, or (ii) the
rights of any one or more of the Sacane Parties to sue the Fund or Artal and any
of their respective past or present employees, officers, directors, managers and
members;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is hereby agreed by and among the Parties as follows:

 

1.                                       DISMISSAL OF THE COMPLAINT WITH
PREJUDICE AGAINST ALL OF THE DEFENDANTS.  Aksys hereby agrees to seek, and the
Parties agree to take all reasonable steps to obtain, as promptly as possible,
Court approval of dismissal, with prejudice, of the Complaint in its entirety by
filing a Stipulation of Dismissal of the Complaint (the “Stipulation of
Dismissal”) substantially in the form annexed in Exhibit A hereto on the latest
of the dates that each Party executes this Agreement (the “Effective Date”) or
within one business day thereafter.

 

2.                                       AMENDMENT TO RIGHTS AGREEMENT.

 

(a)                                  Amendment of Rights Agreement. 
Concurrently with the execution of this Agreement, Aksys is entering into the
First Amendment to Rights Agreement in the form annexed as Exhibit B hereto (the
“Rights Amendment”).

 

(b)                                 Future Rights Agreements or Other Similar
Actions.  Aksys shall not amend the Rights Agreement, adopt or implement any
rights agreement or any other similar plan or arrangement, or take any other
actions (outside of the Rights Agreement) having a disproportionate or other
disparate effect upon the holders of shares based on the number of shares held
by such holder, that does not provide for substantially similar exemptions,
protections and other provisions with respect to the Defendants as those
provided in this Agreement and the other Transaction Agreements (as defined
below).  Notwithstanding anything to the contrary herein, upon expiration or
termination of the Rights Agreement, Aksys may adopt a successor rights
agreement or similar arrangement, provided, that such successor rights agreement
or similar arrangement provides substantially similar exemptions, protections
and other provisions with respect to the Defendants as those provided in this
Agreement and the other Transaction Agreements.

 

(c)                                  Dispute Resolution Procedures.  Any dispute
or controversy arising under the Rights Amendment regarding whether any
Designated Person (as defined in the Rights Amendment) shall have materially
breached Section 5(a) or 6(a) of this Agreement for purposes of the Rights
Amendment (a “Rights Claim”) shall be settled through arbitration in accordance
with the procedures set forth in this Section 2(c).  Such procedures shall not
apply to any other claims, controversies or disputes between any of the Parties.

 

2

--------------------------------------------------------------------------------


 

(i)                                     Aksys or the applicable Defendant shall
submit a Rights Claim to arbitration administered by the American Arbitration
Association (“AAA”) in accordance with its then existing Commercial Arbitration
Rules for Large, Complex Commercial Disputes (the “AAA Rules”).  The arbitrators
shall have no authority other than to determine whether there has been a
material breach of Section 5(a) or 6(a) of this Agreement for purposes of the
Rights Amendment.  Notwithstanding anything to the contrary in this Agreement or
any other Transaction Agreement, no Exempt Person shall lose its status as an
Exempt Person pursuant to the second proviso of clause (vii) of the definition
of Exempt Person as provided in the Rights Amendment until the arbitrators shall
have finally determined pursuant to these procedures that such Person has
materially violated Section 5(a) or 6(a) hereof, taking into account the notice
and cure provisions herein.

 

(ii)                                  After the time provided for cure in
Section 5(c) or 6(e), as applicable, has lapsed, Aksys or the applicable
Defendant (the “Initiating Party”) may commence such arbitration by
(A) submitting a Demand for Arbitration under the AAA Rules (“Demand for
Arbitration”) and (B) notifying in writing the applicable Defendant or Aksys, as
the case may be (collectively, the “Respondent”).  Such notice shall set forth
in reasonable detail the basic operative facts upon which the Initiating Party
is making the Rights Claim and reference specifically the affected clauses of
this Agreement.  After the Demand for Arbitration, response and counterclaim, if
any, and reply to counterclaim, if any, have been submitted, the arbitrators
shall permit either the Initiating Party or the Respondent to propose additional
issues for resolution in the pending proceedings.

 

(iii)                               The parties shall attempt, by agreement, to
appoint a sole arbitrator for confirmation by the AAA.  If the parties fail so
to appoint a sole arbitrator within 20 days after the commencement of the
arbitration proceedings, a board of three arbitrators shall be appointed by the
parties jointly or, if the parties cannot agree as to three arbitrators within
20 days after the commencement of the arbitration proceeding, then one
arbitrator shall be appointed by the Initiating Party and one arbitrator shall
be appointed by the Respondent each within 35 days after the commencement of the
arbitration proceeding and the third arbitrator shall be appointed by mutual
agreement of such two arbitrators.  If such two arbitrators shall fail to agree
within 40 days after commencement of the arbitration proceeding upon the
appointment of the third arbitrator, the third arbitrator shall be appointed by
the AAA in accordance with the AAA Rules.  Notwithstanding the foregoing, if any
party shall fail to appoint an arbitrator within the specified time period, such
arbitrator and the third arbitrator shall be appointed by the AAA in accordance
with the AAA Rules.  For purposes of this Section, the “commencement of the
arbitration proceeding” shall be deemed to be the date upon which the Demand for
Arbitration has been delivered to the Respondent in accordance with clause (ii).

 

(iv)                              After the appointment of the arbitrators, the
parties to the arbitration shall have the right to take depositions, ask
interrogatories, obtain documentation and to obtain other discovery regarding
the subject matter of the arbitration, and, to that end, to use and exercise all
the same rights, remedies, and procedures, and be subject to all of the same
duties, liabilities, and obligations in the arbitration with respect to the
subject matter thereof.  Before any discovery is initiated, the parties shall
reach agreement with the arbitrators on a streamlined and expedited discovery
program in order to save costs and avoid unnecessary delay in completing any
arbitration.

 

3

--------------------------------------------------------------------------------


 

(v)                                 A hearing on the Rights Claim shall commence
within 30 days following appointment and confirmation of the arbitrators.  The
decision of the arbitrators shall be rendered no later than 30 days after
commencement of such hearing.

 

(vi)                              Any decision shall be rendered by a majority
of the arbitrators.  The arbitrators shall issue to Aksys and the applicable
Defendant a written explanation of the reasons for their decision and a full
statement of the facts as found and the rules of law applied.  The arbitrators’
decision rendered in connection with an arbitration pursuant to this Section
shall be final and binding upon Aksys and the applicable Defendant.  The
arbitral award shall be conclusive proof of the validity of the determinations
of the arbitrations set forth in the award.

 

(vii)                           The place of arbitration shall be in the State
of Delaware.

 

(viii)                        In reaching their decision, the arbitrators shall
follow the substantive law of the State of Delaware.

 

(ix)                                All proceedings and all documents prepared
in connection with any arbitration conducted hereunder shall be confidential and
the subject matter thereof shall not be disclosed to any Person other than the
parties to the proceedings, their Affiliates, their counsel, witnesses and
experts, the arbitrator, and, if involved, the court and court staff; provided,
that the parties to the proceedings and their Affiliates may disclose such
proceedings and documents if required by law.  All documents filed with the
arbitrator or with a court shall be filed under seal.  The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this Section concerning confidentiality.

 

3.                                       THE SELL-DOWN PERIOD.

 

(a)                                  Cooperation.  Aksys shall use its
commercially reasonable efforts to facilitate the disposition of the Shares and
the Warrants by the Fund and Artal and their respective Permitted Transferees
under (and as defined in) the Registration Rights Agreement (as defined below),
and, upon any exchange of the Note (as defined below) for New Shares (as defined
below), the New Shares, and will cooperate with the Fund’s and Artal’s
reasonable requests in that regard consistent with the terms hereof and the
other Transaction Agreements.

 

(b)                                 Permitted Disposition.  The Fund and Artal
may dispose of the Shares and Warrants, and the New Shares, in one or more
public and/or private offerings with the decision as to the type of
disposition(s) and whether or not to use any underwriters to be made by the Fund
consistent with the terms hereof and the other Transaction Agreements.

 

(c)                                  Registration Rights Agreement. 
Concurrently with the execution of this Agreement, Aksys, the Fund and Artal are
entering into a Registration Rights Agreement in the form annexed as Exhibit C
hereto (the “Registration Rights Agreement”) providing for, among other things,
the preparation and effectiveness of one or more registration statements
covering the Shares, Warrants and New Shares (together with the appropriate
amendments and supplements thereto, the “Registration Statement(s)”).

 

4

--------------------------------------------------------------------------------


 

(d)                                 Related Agreements.  Aksys shall enter into
underwriting or distribution agreements on reasonable terms with any
underwriter(s) or broker dealer(s) selected by the Fund (subject to Aksys’
approval, which shall not be unreasonably withheld) to distribute securities
selected by the Fund, Artal and/or their Permitted Transferees.  Aksys agrees
that any nationally recognized underwriter(s) and/or broker dealer(s) that
acquire Shares from any Exempt Person as part of a distribution by such Exempt
Person of the Shares (that is, for the purpose of re-sale to investors), whether
pursuant to an underwritten offering, block trade, agented distribution or any
other bona fide distribution of the Shares, shall be deemed to be “Exempt
Persons” under the Rights Agreement.

 

(e)                                  Short Position.  With respect to the Fund’s
existing short position of 165,000 shares of Aksys common stock (the “Short
Position”), subject to its obligations under Applicable Law (as defined below),
Aksys shall cooperate with the Fund in closing out such short position,
including, without limitation, by delivering instructions to its transfer agent
to release the “matching” shares and taking such other reasonable actions as the
Fund may request.

 

(f)                                    Stock Certificates.  Aksys agrees that
the Fund may take possession of the certificates representing its shares of
Aksys common stock from Schulte Roth & Zabel LLP, with whom the certificates
were deposited pursuant to the October 2003 Agreement, at any time.  Aksys on
the date hereof shall instruct its transfer agent to remove immediately upon
receipt of those certificates the restrictive legends endorsed on those
certificates pursuant to the October 2003 Agreement.

 

(g)                                 Limitation on Transfers to 10% Holders. 
Each Defendant covenants that it shall not sell, assign, convey, distribute,
transfer or otherwise dispose of any of the Shares to any Person which, at the
time of such transfer or as a result of such transfer, such Defendant knows
(based on information reasonably available to such Defendant) would beneficially
own in excess of 10% of Aksys’ then-outstanding common stock, except to:

 

(i)                                     any Person with the written consent of
Aksys, which consent shall not be unreasonably withheld, provided, that in no
event shall a Defendant make any transfer pursuant to this clause (i) to any
Person that such Defendant knows would beneficially own in excess of 14.99% of
Aksys’ then-outstanding common stock (based on information reasonably available
to such Defendant);

 

(ii)                                  any Permitted Transferee, unless such
Defendant knows (based on information reasonably available to such Defendant)
that such Person would beneficially own in excess of 14.99% of Aksys’
then-outstanding common stock;

 

(iii)                               any nationally recognized underwriter(s)
and/or broker dealer(s) as part of a distribution by such Defendant of the
Shares (that is, for the purpose of re-sale to investors), whether pursuant to
an underwritten offering, block trade, agented distribution or any other bona
fide distribution of the Shares;

 

(iv)                              any Person in a distribution by such Defendant
to its direct or indirect equity or other interest holders (including any
Permitted Transferee) pro rata in accordance with

 

5

--------------------------------------------------------------------------------


 

such distributees’ respective pro rata shares of the Defendant’s equity or other
interests, provided, that if any such Person acquires in such distribution
beneficial ownership of shares of Aksys common stock in excess of 14.99% of
Aksys’ then-outstanding common stock, then such Person shall be subject to the
provisions of Sections 5 and 6 hereof as if it were a Defendant hereunder (and
shall so confirm in writing to Aksys); and

 

(v)                                 any holder of a proxy granted pursuant to
Section 6(d) hereof.

 

(h)                                 Reasonable Best Efforts.  Each Defendant
shall use reasonable best efforts to dispose of its Shares as promptly as
practicable; provided, that no Defendant shall be required to accept a price or
other terms for its Shares that it deems in its discretion not acceptable.

 

4.                                       FINANCIAL TERMS.

 

(a)                                  Approval Payment.  Immediately following
execution of this Agreement and receipt of the Court’s order approving the
Stipulation of Dismissal (the “Order”), each of the Fund and Artal,
respectively, shall as soon as possible, and in no event later than two (2)
business days thereafter, deliver, in immediately available funds, to Aksys
(1) $17,640,000 in the case of the Fund and (2) $360,000 in the case of Artal.

 

(b)                                 Registration Statement Effectiveness
Payment.  Following receipt of the Order, upon the Initial Registration
Statement (as defined in the Registration Rights Agreement) being declared
effective by the Securities and Exchange Commission, each of the Fund and Artal,
respectively, shall as soon as possible, and in no event later than two (2)
business days thereafter, deliver, in immediately available funds, to Aksys an
additional (1) $9,800,000 in the case of the Fund and (2) $200,000 in the case
of Artal.

 

(c)                                  Purchase of Subordinated Note.  Aksys shall
sell to each of the Fund and Artal, respectively, and each of the Fund and
Artal, respectively, shall purchase from Aksys, a redeemable exchangeable
subordinated note (each, a “Note,” and any shares of Aksys common stock issuable
upon exchange of a Note, the “New Shares”), for an aggregate purchase price of
(1) $15,778,000, in the case of the Fund, and (2) $322,000, in the case of
Artal, pursuant to a Note Purchase Agreement in the form annexed as Exhibit D
hereto (the “Note Purchase Agreement”).  The Note Purchase Agreement is being
executed concurrently with the execution and delivery of this Agreement.  The
closing of the purchase of the Note shall be concurrent with the payments
described in Section 4(a) above.

 

5.                                       DEFENDANTS’ STANDSTILL COVENANTS.

 

(a)                                  Control Matters.  Except for the
acquisition of the Note and the New Shares, if any, each Defendant covenants
that, until such time as the combined ownership of Voting Securities (as defined
below) by (i) the Fund and, to the Fund’s knowledge (based on information
reasonably available to the Fund), its Affiliates and Associates, (ii) such
Defendant (if other than the Fund) and, to such Defendant’s knowledge (based on
information reasonably available to such Defendant), its Affiliates and
Associates, and (iii) to the knowledge of such Defendant (based on information
reasonably available to such Defendant), all other Defendants

 

6

--------------------------------------------------------------------------------


 

and their respective Affiliates and Associates (with respect to each Defendant,
the Voting Securities described in clauses (i), (ii) and (iii), collectively
(but without double-counting), are referred to as such Defendant’s “known
Aggregate Ownership”) is less than 15% of the then-outstanding Aksys common
stock, it shall not, and shall not permit any of its Affiliates controlled by it
or its Associates controlled by it to:

 

(i)                                     acquire, offer to acquire or agree to
acquire, by purchase or otherwise, beneficial ownership of any of Aksys’
securities, except pursuant to the Note or the Note Purchase Agreement or as a
result of a stock split, stock dividend, distribution, merger, recapitalization,
exchange or similar transaction or any Exempt Event or the exercise of any
rights in connection with an Exempt Event;

 

(ii)                                  make or participate in any “solicitation”
of “proxies” to vote (as such terms are defined in Rule 14a-1 under the Exchange
Act), or solicit any consent or otherwise seek to advise or influence any
individual, firm, corporation, partnership, joint venture, association, trust,
unincorporated organization or other entity or group (as such term is used in
Section 13(d)(3) of the Exchange Act) (a “Person”) with respect to the voting of
any Voting Securities, in each case only if and to the extent such solicitation,
advice or influence is in connection with a Control Matter, or become a
“participant” (as such term is used in Schedule 14A under the Exchange Act) in
any election contest with respect to members of the Aksys Board (as defined
below);

 

(iii)                               form, or join with others in the formation
of, any new “person” within the meaning of Section 13(d)(3) of the Exchange Act
with respect to any Voting Securities in connection with a Control Matter;

 

(iv)                              deposit any Voting Securities into a voting
trust or subject any such Voting Securities to any arrangement or agreement with
respect to the voting thereof in connection with a Control Matter (other than a
proxy granted pursuant to Section 6(d) hereof);

 

(v)                                 initiate, propose or otherwise solicit
stockholders for the approval of one or more stockholder proposals with respect
to Aksys as described in Rule 14a-8 under the Exchange Act, or induce or attempt
to induce any other Person to initiate any stockholder proposal, in each case in
connection with a Control Matter;

 

(vi)                              seek election to or seek to place a
representative on the Aksys Board or seek the removal of any member of the Aksys
Board;

 

(vii)                           call or seek to have called any meeting of the
stockholders of Aksys; or

 

(viii)                        make any press release or public proposal with
respect to any form of business combination transaction involving Aksys,
including, without limitation, a merger, exchange offer or liquidation of Aksys’
assets, or any restructuring, recapitalization or similar transaction with
respect to Aksys.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Other Matters.  Each Defendant further
covenants that, until such time as its known Aggregate Ownership is less than
15% of the then-outstanding Aksys common stock, it shall not, and shall not
permit any of its Affiliates controlled by it or its Associates controlled by it
to:

 

(i)                                     make or participate in any
“solicitation” of “proxies” to vote (as such terms are defined in Rule 14a-1
under the Exchange Act), or solicit any consent or otherwise seek to advise or
influence any Person with respect to the voting of any Voting Securities in
connection with any matter other than a Control Matter;

 

(ii)                                  deposit any Voting Securities into a
voting trust or subject any such Voting Securities to any arrangement or
agreement with respect to the voting thereof in connection with any matter other
than a Control Matter (other than a proxy granted pursuant to Section 6(d)
hereof); or

 

(iii)                               initiate, propose or otherwise solicit
stockholders for the approval of one or more stockholder proposals with respect
to Aksys as described in Rule 14a-8 under the Exchange Act, or induce or attempt
to induce any other Person to initiate any stockholder proposal, in each case
other than in connection with a Control Matter.

 

(c)                                  Notice And Cure.  In the event that Aksys
believes that a Defendant is in material breach of any of the covenants set
forth in Section 5(a) or (b) (without regard to the first proviso in the
following sentence) (for purposes of this Section 5(c), a “Potential Breach”),
Aksys shall provide such Defendant with written notice that specifies the
Potential Breach in reasonable detail (based on information reasonably available
to Aksys), and such Defendant shall have the opportunity to cure the Potential
Breach (including by ceasing and correcting in all material respects the
allegedly breaching conduct) as described in the following sentence.  Such
Defendant shall use its reasonable best efforts to cure such Potential Breach as
soon as practicable after receipt of such notice from Aksys, but in any event
such Defendant shall complete such cure, in order for such cure to be effective,
within 30 days of receipt of such notice; provided, that, notwithstanding
anything herein to the contrary, no breach shall be deemed to have occurred
unless the breach shall not have been cured in all material respects prior to
the end of the 30th day following the date of such notice; and provided,
further, that nothing herein shall prevent Aksys from seeking interim equitable
relief during such 30-day period.

 

(d)                                 Investor Communications.  The Parties
acknowledge that the Fund in the ordinary course of business will communicate
with its shareholders and investors and their respective managers, members,
control persons, officers and directors, and that, notwithstanding anything in
this Agreement to the contrary, no such communications shall violate any of the
provisions of this Section 5 so long as such communications occur in the
ordinary course of business and are not made with the intent of encouraging or
initiating any Control Matter prohibited under Section 5(a) above.

 

(e)                                  Defendant Voting.  Notwithstanding anything
in this Agreement to the contrary, none of the provisions of Section 5(a) or (b)
shall restrict the voting by any Defendant of any

 

8

--------------------------------------------------------------------------------


 

Shares which such Defendant is permitted to vote in its own discretion pursuant
to Section 6 hereof.

 

(f)                                    Certain Definitions.  For purposes of
this Agreement:

 

(i)                                     “Voting Securities” means any securities
entitled to vote generally on matters submitted for a vote of stockholders of
Aksys, or any direct or indirect rights or options to acquire any such
securities or any securities convertible into or exercisable or exchangeable for
such securities.

 

(ii)                                  “Control Matter” means any proposal or
transaction concerning or involving (A) the control of a majority of the
outstanding Voting Securities, (B) the election or removal of members of the
Aksys Board, (C) a business combination transaction involving Aksys, including,
without limitation, any merger, reorganization, recapitalization, sale of all or
substantially all assets or similar transaction with respect to Aksys, or
(D) any other matter proposed to Aksys’ shareholders, including, without
limitation, changes to Aksys’ certificate of incorporation or bylaws, that
pertains to takeover defenses or a change in control of Aksys.

 

6.                                       VOTING AGREEMENT.

 

(a)                                  2004 Annual Meeting Election of Directors. 
Each Defendant shall authorize Aksys’ chief executive officer and/or chief
financial officer as its proxy to vote at the 2004 annual meeting of Aksys
shareholders, to be held in May 2004 (the “2004 Annual Meeting”), all Shares
owned by it of record or for which it has the power to direct the vote as of the
record date for the 2004 Annual Meeting in favor of the election of William C.
Dow and Dekle W. Rountree, Jr. to the Aksys Board.

 

(b)                                 Other Voting.  In connection with any other
vote of Aksys stockholders, including any vote to be held at the 2004 Annual
Meeting, each Defendant shall authorize a third party selected by the Fund with
the consent of Aksys (such consent not to be unreasonably withheld) or, if no
such third party shall have been selected by the end of the 30th day following
the Effective Date, Aksys’ chief executive officer and/or chief financial
officer (in either case, the “Voting Designee”) as its proxy to vote all Shares
owned by it of record or for which it has the power to direct the vote as of the
record date for such vote:

 

(i)                                     at the 2004 Annual Meeting, in the case
of any stockholder proposal (as described in Rule 14a-8 under the Exchange Act)
being acted upon by the shareholders, as directed by a majority of the
independent members of the Aksys Board (as defined under the rules of the
National Association of Securities Dealers), and

 

(ii)                                  for all other matters, in proportion to
the votes cast by all other holders of Aksys common stock (other than other
Defendants);

 

provided, that from and after certification by the Fund to Aksys that its known
Aggregate Ownership is less than 50% of the then-outstanding Aksys common stock,
the Voting Designee shall vote as provided above only those of Defendants’
Shares that are in excess of 14.99% of the

 

9

--------------------------------------------------------------------------------


 

then-outstanding Aksys common stock (with the Fund to designate which of the
Defendants’ Shares are to be so voted by the Voting Designee) and the
Defendants’ remaining Shares may be voted at each Defendant’s discretion.

 

(c)                                  Termination of Voting.  From and after
certification by the Fund to Aksys that the Fund’s known Aggregate Ownership is
less than 15% of the then-outstanding Aksys common stock, the voting and other
rights, if any, of the Voting Designee (and, if applicable, the proxies
specified in Section 6(a) above) with respect to the Shares shall be
discontinued.

 

(d)                                 Proxies.  Each Defendant that as of the date
hereof owns of record or holds the power to direct the vote of any Shares shall
execute irrevocable proxies in the forms annexed as Exhibit E hereto.

 

(e)                                  Notice And Cure.  In the event that Aksys
believes that a Defendant is in material breach of any of the covenants set
forth in Section 6(a) or (b) (without regard to the first proviso in the
following sentence) (for purposes of this Section 6(e), a “Potential Breach”),
Aksys shall provide such Defendant with written notice that specifies the
Potential Breach in reasonable detail (based on information reasonably available
to Aksys), and such Defendant shall have the opportunity to cure the Potential
Breach (including by ceasing and correcting in all material respects the
allegedly breaching conduct) as described in the following sentence.  Such
Defendant shall use its reasonable best efforts to cure such Potential Breach as
soon as practicable after receipt of such notice from Aksys, but in any event
such Defendant shall complete such cure, in order for such cure to be effective,
within 10 days of receipt of such notice; provided, that, notwithstanding
anything herein to the contrary, no breach shall be deemed to have occurred
unless the breach shall not have been cured in all material respects prior to
the end of the 10th day following the date of such notice; provided, further,
that nothing herein shall prevent Aksys from seeking interim equitable relief
during such 10-day period; and provided, further, that nothing herein shall
prevent Aksys from exercising any rights otherwise available to it under its
organizational documents or Applicable Laws to postpone any shareholder meeting
or action by written consent in order to facilitate a cure and correction of
such Potential Breach.

 

7.                                       ACCESS RIGHTS.  Until such time as the
Fund’s known Aggregate Ownership is less than 15% of the then-outstanding Aksys
common stock, Aksys shall provide the Fund with reasonable access to Aksys’
senior management and members of the Aksys Board, including, without limitation,
the opportunity to meet with members of the Aksys Board immediately prior to or
after each regular meeting of the Aksys Board (at the site of such meeting, if
so desired by the Fund), and shall cause such senior managers and members of the
Aksys Board to discuss in good faith issues raised by the Fund.  Aksys shall
give the Fund at least 5 business days’ notice of any regular meeting of the
Aksys Board and, if requested by the Fund, the agenda items for such meetings.

 

8.                                       NO ASSIGNMENT.  The Parties represent
and warrant that they have not assigned, transferred or conveyed to any other
Person any claim or portion thereof or interest therein relating to any of the
matters that are the subject of this Agreement.

 

10

--------------------------------------------------------------------------------


 

9.                                       RELEASE OF THE DEFENDANTS.  On the
Effective Date and subject to Court approval of the Order, Aksys, for (i) itself
and its affiliates (other than the Fund, to the extent the Fund might otherwise
be deemed to be an affiliate of Aksys) and subsidiaries, predecessor and
successor corporations or entities, (ii) any and all of their respective past,
present and future officers, directors, employees, agents, representatives and
attorneys, and (iii) any and all other persons, firms, corporations and entities
that could or might act on its behalf, does hereby fully, finally and forever
release, remise, discharge and acquit each of the Defendants, their affiliates
and subsidiaries, predecessor and successor corporations or entities, any and
all of their respective past, present and future managers, investors, members,
partners, officers, directors, employees, agents, representatives and attorneys,
permitted assigns and transferees, and any and all other persons, firms,
corporations and entities that could or might act on its behalf, including,
without limitation, Durus Life Sciences Fund, LLC and Durus Life Sciences
International Fund Ltd., from and against any and all claims, actions, causes of
action, debts, damages, demands, offsets, payments, costs, attorneys’ fees,
obligations of every kind and nature, rights, liabilities, charges, expenses,
contracts, promises and agreements (collectively, “Claims”) arising out of
conduct to date, whether direct or indirect, regardless of the legal theory upon
which they are based, whether known or unknown, now existing or arising at any
time in the future, and whether liquidated or unliquidated, including, but not
limited to, all Claims arising out of conduct to date relating to or arising
from the acquisition, ownership, trading or disposition of shares of Aksys
common stock, all Claims arising out of conduct to date relating to or arising
under the April 2003 Agreement, the October 2003 Agreement or the Rights
Agreement and all Claims arising out of conduct to date that were asserted or
that could have been asserted in the Litigation.

 

10.                                 RELEASE OF AKSYS.  On the Effective Date and
subject to Court approval of the Order, each Defendant, for (i) itself and its
affiliates (other than, in the case of the Fund, Aksys, to the extent Aksys
might otherwise be deemed to be an affiliate of the Fund) and subsidiaries,
predecessor and successor corporations or entities, (ii) any and all of their
respective past, present and future officers, directors, employees, agents,
representatives and attorneys, and (iii) any and all other persons, firms,
corporations and entities that could or might act on its behalf, does hereby
fully, finally and forever release, remise, discharge and acquit Aksys, its
affiliates and subsidiaries, predecessor and successor corporations or entities,
any and all of their respective past, present and future managers, partners,
officers, directors, employees, agents, representatives and attorneys, permitted
assigns and transferees, and any and all other persons, firms, corporations and
entities that could or might act on its behalf, from and against any and all
Claims arising out of conduct to date, whether direct or indirect, regardless of
the legal theory upon which they are based, whether known or unknown, now
existing or arising at any time in the future, and whether liquidated or
unliquidated, including, but not limited to, all Claims arising out of conduct
to date relating to or arising from the acquisition, ownership, trading or
disposition of the shares of Aksys common stock, all Claims arising out of
conduct to date relating to or arising under the April 2003 Agreement, the
October 2003 Agreement or the Rights Agreement and all Claims arising out of
conduct to date that were asserted or that could have been asserted in the
Litigation.

 

11

--------------------------------------------------------------------------------


 

11.                                 REPRESENTATIONS AND WARRANTIES.

 

(a)                                  Mutual Representations and Warranties. 
Each Defendant, on the one hand, represents and warrants to Aksys, and Aksys, on
the other hand, represents and warrants to each Defendant, as follows:

 

(i)                                     It has the right, power and authority to
enter into and to perform its obligations under those of the Transaction
Agreements to which it is or is contemplated to be a party.  The execution,
delivery and performance by it of each Transaction Agreement to which it is or
is contemplated to be a party have been duly authorized by all necessary action
on its part.  Each Transaction Agreement to which it is or is contemplated to be
a party has been duly executed and delivered and constitutes its valid and
binding obligation, enforceable in accordance with its terms.

 


(II)                                  THE EXECUTION AND DELIVERY OF EACH
TRANSACTION AGREEMENT TO WHICH IT IS OR IS CONTEMPLATED TO BE A PARTY, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, BY IT WILL NOT, DIRECTLY
OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):  (A) CONTRAVENE,
CONFLICT WITH OR RESULT IN A VIOLATION OF (1) ANY PROVISIONS OF ITS CERTIFICATE
OR ARTICLES OF INCORPORATION, BYLAWS, MANAGEMENT AGREEMENT, OPERATING AGREEMENT,
PARTNERSHIP AGREEMENT OR SIMILAR GOVERNING DOCUMENT OR (2) ANY RESOLUTION
ADOPTED BY ITS BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF OR SHAREHOLDERS,
(B) CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF, OR GIVE ANY
GOVERNMENTAL AUTHORITY, AGENCY OR ENTITY OF ANY KIND WHATSOEVER, INCLUDING
WITHOUT LIMITATION ANY QUASI-GOVERNMENTAL AGENCY, SELF-REGULATORY ORGANIZATION,
ARBITRATOR OR ARBITRAL PANEL (A “GOVERNMENTAL BODY”) THE RIGHT TO EXERCISE ANY
REMEDY OR OBTAIN ANY RELIEF UNDER, ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE,
LAW, ORDINANCE, RULE, REGULATION, JUDGMENT, DECREE, ORDER, CONCESSION, GRANT,
FRANCHISE, PERMIT OR OTHER GOVERNMENTAL AUTHORIZATION OR APPROVAL (COLLECTIVELY,
“APPLICABLE LAW”), OR (C) CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF, OR DEFAULT UNDER, ANY PROVISION OF ANY CONTRACT TO WHICH IT IS A
PARTY OR MAY BE BOUND.

 

(b)                                 Additional Representations and Warranties
and Covenants of Aksys.  Aksys additionally represents and warrants to each
Defendant as follows:

 

(i)                                     to Aksys’ knowledge, no past or present
Aksys shareholder has made or threatened to make any claims with respect to the
acquisition, ownership, trading or disposition of shares of Aksys common stock
by any of the Defendants, other than as previously disclosed in writing to the
Fund; and

 

(ii)                                  the Rights Amendment has been adopted and
approved by a unanimous vote of the members of the board of directors of Aksys
(the “Aksys Board”), has been duly executed and delivered by Aksys, and will be
effective, without any further action by any Person, immediately upon the
Court’s approval of the Stipulation of Dismissal, and there has not been any
Stock Acquisition Date based on the stock ownership of any Defendant,
individually or collectively, and there has not been any Distribution Date under
the Rights Agreement.

 

Aksys shall cause the Rights Agent to duly execute and deliver a counterpart to
the Rights Amendment as soon as practicable, and in any event within 1 business
day following the Effective Date.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Additional Representations and Warranties
and Covenants of Defendants.

 

(i)                                     Each Defendant represents and warrants
to Aksys that it does not hold any Shares with the purpose or intent of
controlling Aksys or changing or influencing the control or management of Aksys
or in connection with or as a participant in any transaction having that purpose
or intent.

 

(ii)                                  Each Defendant covenants that, until such
time as such Defendant’s known Aggregate Ownership is less than 15% of the
then-outstanding Aksys common stock, it shall not in the future hold any Shares
with the purpose or intent of controlling Aksys or changing or influencing the
control or management of Aksys or in connection with or as a participant in any
transaction having that purpose or intent.

 

(iii)                               Each of the Fund and Artal, respectively,
represents and warrants to Aksys that it is the beneficial owner of that number
of Shares indicated on Schedule I annexed hereto.  Each other Defendant
represents and warrants to Aksys that it does not own any Shares of record or
beneficially, other than indirect interests, if any, in the Shares owned by the
Fund or Artal as represented pursuant to the preceding sentence.

 

(d)                                 Additional Representation and Warranty of
the Fund and Artal.  Each of the Fund and Artal represents and warrants to Aksys
that neither the Sacane Parties nor any Person known to the Fund or Artal,
respectively (based on information reasonably available to it), to be an
Affiliate or Associate of the Sacane Parties has the right to direct the voting
or disposition of any Shares beneficially owned by the Fund or Artal or to trade
securities on the Fund’s or Artal’s behalf or exercise any management power with
respect to the Fund or Artal.

 

12.                                 NOTICES OF SALES.  Each Defendant, until
such time as such Defendant’s known Aggregate Ownership is less than 15% of the
then-outstanding Aksys common stock, shall notify Aksys promptly in writing of
each sale or other similar disposition by it of any Shares.

 

13.                                 PROHIBITION AGAINST SHORT SALES.  Each
Defendant covenants that, until such time as such Defendant’s known Aggregate
Ownership is less than 10% of Aksys’ then-outstanding common stock, it will not
engage in short sales of any Aksys common stock.

 

14.                                 VOLUNTARY AND KNOWINGLY.  The Parties
acknowledge that, before executing this Agreement, they have been advised and
given the opportunity to consult with counsel and have in fact sought and
received advice from counsel of their own choosing, and have been fully advised
of their rights under law.  The Parties further acknowledge that they have
reviewed this Agreement in its entirety, understand it and voluntarily execute
it.

 

15.                                 SACANE PARTIES.

 

(a)                                  No Release of Sacane Parties.  Nothing in
this Agreement shall be construed as a release by the Fund or Artal of any third
party or any party other than Aksys, Aksys’ affiliates and subsidiaries,
predecessor and successor corporations and entities, any and all of their
respective past, present and future managers, partners, officers, directors,
employees, agents, representatives and attorneys, permitted assigns and
transferees, and any and all other persons,

 

13

--------------------------------------------------------------------------------


 

firms, corporations and entities that could or might act on Aksys’ behalf. 
Without limiting the generality of the foregoing, nothing in this Agreement
shall be construed as a release by the Fund or Artal of the Sacane Parties, nor
shall this Agreement impair in any way the right of the Fund, Artal, Durus Life
Sciences Fund, LLC and Durus Life Sciences International Fund Ltd., or any of
their respective investors, managers, members and control persons, from
asserting any claims at law or in equity against any of the Sacane Parties.  Any
language to the contrary in this Agreement or any other Transaction Agreement is
superceded by this Section 15(a).

 

(b)                                 No Release by Sacane Parties.  Nothing in
this Agreement shall be construed as a release by the Sacane Parties of any
third party or any party other than Aksys, Aksys’ affiliates and subsidiaries,
predecessor and successor corporations and entities, any and all of their
respective past, present and future managers, partners, officers, directors,
employees, agents, representatives and attorneys, permitted assigns and
transferees, and any and all other persons, firms, corporations and entities
that could or might act on Aksys’ behalf.  Without limiting the generality of
the foregoing, nothing in this Agreement shall be construed as a release by the
Sacane Parties of the Fund, Artal, Durus Life Sciences Fund, LLC and Durus Life
Sciences International Fund Ltd., nor shall this Agreement impair in any way the
right of the Sacane Parties from asserting any claims at law or in equity
against any of the Fund, Artal, Durus Life Sciences Fund, LLC and Durus Life
Sciences International Fund Ltd., or any of their respective investors.  Any
language to the contrary in this Agreement or any of the other Transaction
Agreements is superceded by this Section 15(b).

 

16.                                 SUFFICIENCY OF CONSIDERATION.  Other than
the terms set forth in this Agreement, each Defendant, on the one hand, and
Aksys, on the other hand, acknowledges and agrees that no additional
consideration is required or owing to the other arising out of or relating to
the Complaint or other matters covered hereby, and that sufficient consideration
has passed between them by virtue of this Agreement to render this Agreement and
the Transaction Agreements, including the releases herein, valid and
enforceable.  Aksys further acknowledges that each Defendant, and each Defendant
further acknowledges that Aksys, is relying upon the representations and
warranties of such Party, among other things, in entering into this Agreement.

 

17.                                 ENTIRE AGREEMENT; MODIFICATION.

 

(a)                                  Entire Agreement.  This Agreement and the
other Transaction Agreements constitute the complete, final and exclusive
embodiment of the entire agreement among the Parties with regard to the subject
matter hereof.  This Agreement is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained or
referenced herein.  Without limiting the generality of the foregoing, the
April 2003 Agreement and the October 2003 Agreement are hereby terminated.

 

(b)                                 Modification.  This Agreement may not be
modified except in a writing signed by each Party adversely affected by the
proposed amendment.

 

14

--------------------------------------------------------------------------------


 

18.                                 SEVERAL OBLIGATIONS.  The obligations of
Aksys, the Fund, Artal and the Sacane Parties hereunder are several and not
joint; provided, that the obligations of the Sacane Parties are joint and
several.

 

19.                                 HEIRS, SUCCESSORS AND ASSIGNS.  This
Agreement shall bind the heirs, personal representatives, successors, assigns,
executors and administrators of each Party, and inure to the benefit of each
Party, its heirs, personal representatives, successors, assigns, executors and
administrators.

 

20.                                 GOVERNING LAW.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware without
giving effect to the conflicts or choice of law provisions thereof.

 

21.                                 SEVERABILITY.  If any provision of this
Agreement or any other Transaction Agreement is determined to be invalid, void
or unenforceable, in whole or in part, this determination will not affect any
other provision of this Agreement, and the provision in question shall be
modified so as to be rendered valid and enforceable and to give the applicable
Parties the intended benefits of the provision.

 

22.                                 ENFORCEMENT ACCORDING TO TERMS.

 

(a)                                  Enforcement.  The Parties intend this
Agreement to be enforced according to its terms.  Each Defendant, on the one
hand, and Aksys, on the other hand, acknowledges and agrees that Aksys or the
Defendants, as the case may be, would suffer irreparable harm if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  Accordingly, each Defendant, on the
one hand, and Aksys, on the other hand, shall be entitled to an injunction or
injunctions (without the need to post any bond) to prevent breaches of this
Agreement by Aksys or the Defendants, as the case may be, and to enforce
specifically its provisions in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which any
Party may be entitled at law or in equity.

 

(b)                                 Third Party Beneficiaries.   The Parties
acknowledge and agree that the provisions of this Agreement and each of the
Transaction Agreements are intended to be for the benefit of, and may be
enforced by, each of the Parties.  Nothing in this Agreement shall be construed
to give any rights to any third parties to enforce the terms of this Agreement
or the Transaction Agreements, except that third parties who are intended
beneficiaries of the release of claims against them contained in Sections 9 and
10 hereof shall be entitled to enforce such releases.

 

(c)                                  Limitations.  In the event a third party
claim (the “Third Party Claim”) results in losses for which a Party (the
“Claiming Party”) seeks recovery against another Party (the “Representing
Party”) as a result of breach of the representation and warranty contained in
Section 11(a)(i), 11(a)(ii)(C) and 11(b) hereof:

 

(i)                                     Damages recoverable from the
Representing Party for the breach of the representation and warranty shall not
include losses arising from a general decline in the price of all Aksys common
stock as a result of the Third Party Claim or the settlement thereof; and

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Damages recoverable from the Representing
Party in the claim for breach of the representation and warranty shall be
limited to the extent that any losses in the Third Party Claim arose from acts
of misconduct at any time by those individuals who currently are officers or
directors of the Claiming Party.

 

23.                                 CONSTRUCTION AND CERTAIN DEFINED TERMS.

 

(a)                                  Headings.  Descriptive headings are for
convenience only and will not control or affect the meaning or construction of
any provision of this Agreement.

 

(b)                                 Transaction Agreements.  “Transaction
Agreements” shall mean this Agreement, the Rights Agreement, as amended by the
Rights Amendment, the Registration Rights Agreement, the Note Purchase
Agreement, the Note, and all other agreements, certificates and instruments
contemplated herein or therein.

 

24.                                 WAIVER.  No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be an estoppel
against the enforcement of any provision of this Agreement, except by a written
instrument signed by the Party charged with the waiver or estoppel.  No written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and the written waiver shall operate only as to the specific term or condition
waived, and not for the future or as to any other act than that specifically
waived.

 

25.                                 COUNTERPARTS.  This Agreement may be
executed in one or more counterparts, any of which need not contain the
signatures of more than one Party, but all signed counterparts taken together
shall constitute one and the same instrument.  A facsimile signature shall be
deemed as valid as an original signature.

 

26.                                 NOTICES.  All demands, notices,
communications and reports provided for in this Agreement shall be in writing
and shall be either sent by facsimile with confirmation to the number specified
below or personally delivered or sent by reputable overnight courier service
(delivery charges prepaid) to any party at the address specified below.

 

If to Aksys, to:

 

Aksys, Ltd.

Two Marriott Drive

Lincolnshire, Illinois  60069

Attn:                    Chief Executive Officer
Chief Financial Officer

Telecopy:  (847) 229-2235

Telephone:  (847) 229-2020

 

16

--------------------------------------------------------------------------------


 

With a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois  60601

Attn:  Keith S. Crow, P.C.

Telecopy:  (312) 861-2200

Telephone:  (312) 861-2000

 

If to the Fund, to:

 

Durus Life Sciences Master Fund Ltd.

c/o International Fund Services (Ireland) Limited

3rd Floor, Bishops Square

Redmonds Hill

Dublin 2, Ireland

Attn:  Susan Byrne

Telecopy:  (011) 35-31-707-5113

Telephone:  (011) 35-31-707-5013

 

With a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn:  Paul N. Roth, Esq.

Telecopy: (212) 593-5955

Telephone: (212) 756-2000

 

And an additional copy to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attn:  Gavin Grover, Esq.

Telecopy: (415) 268-7522

Telephone: (415) 268-7113

 

If to Sacane, to:

 

Scott Sacane

20 Marshall Street

Suite 320

Norwalk, Connecticut 06854

Telecopy:   (203) 899-3107

Telephone: (203) 899-3125

 

17

--------------------------------------------------------------------------------


 

With a copy to:

 

The Dontzin Law Firm

6 East 81st Street

New York, New York 10028

Telecopy:   (212) 717-8088

Telephone: (212) 717-2900

 

If to Durus, to:

 

Durus Capital Management, LLC

20 Marshall Street

Suite 320

Norwalk, Connecticut 06854

Telecopy:   (203) 899-3107

Telephone: (203) 899-3125

 

With a copy to:

 

The Dontzin Law Firm

6 East 81st Street

New York, New York 10028

Telecopy:   (212) 717-8088

Telephone: (212) 717-2900

 

If to Durus N.A., to:

 

Durus Capital Management (N.A.), LLC

20 Marshall Street

Suite 320

Norwalk, Connecticut 06854

Telecopy:   (203) 899-3107

Telephone: (203) 899-3125

 

With a copy to:

 

The Dontzin Law Firm

6 East 81st Street

New York, New York 10028

Telecopy:   (212) 717-8088

Telephone: (212) 717-2900

 

18

--------------------------------------------------------------------------------


 

If to Artal, to:

 

Artal Long Biotech Portfolio LLC

c/o Artal Alternative Treasury Management

19A Rue de la Croix-d’or

Geneva

Switzerland

Attn: Christian Tedeschi, Managing Director

 

With a copy to:

 

Shartsis, Friese & Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

Attn: Carolyn Gorman, Esq.

Telecopy: (415) 421-2922

Telephone: (415) 421-6500

 

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile or on the second business day after deposit with a reputable overnight
courier service, as the case may be.

 

27.                                 PUBLIC DISCLOSURE.

 

(a)                                  Disclosures.  Until such time as the Fund’s
known Aggregate Ownership is less than 15% of the then-outstanding Aksys common
stock:

 

(i)                                     each Party proposing to make any press
release or other written public announcement or disclosure concerning any
Transaction Agreement (a “Disclosure”) shall provide an advance copy to the
other Parties and shall allow each of Aksys, the Fund and Artal the opportunity
to comment thereon, and

 

(ii)                                  no such Disclosure shall be made by any
Party in a press release without the consent of Aksys, in the case of any
Disclosure made by any Defendant, or the consent of the Fund, in the case of any
Disclosure made by any Party other than the Fund, in each case such consent not
to be unreasonably withheld.

 

(b)                                 Process.  At any and all times after the
filing of the Stipulation of Dismissal, if any Party receives a subpoena or
other process from any non-party seeking production or other disclosure of any
documentation, correspondence, or testimony related to the Litigation, the Party
receiving the process promptly shall give written notice and notice by telephone
to all other Parties of the receipt of that process, identifying the production,
disclosure or testimony sought and enclosing a copy of the process.

 

(c)                                  Governmental Bodies.  At any and all times
after the filing of the Stipulation of Dismissal, the Parties may not disclose
any documentation, correspondence, or testimony related

 

19

--------------------------------------------------------------------------------


 

to the Litigation except (i) as may be required by Applicable Law or (ii) to any
Governmental Body, provided, that the Party disclosing such documentation,
correspondence, or testimony requests confidential treatment thereof to the
extent permitted by law.

 

28.                                 NON-DISPARAGEMENT.

 

(a)                                  Aksys Covenant.  Subject to paragraph (d)
below, Aksys agrees not to publicly make or publish, and to instruct its agents
and employees not to publicly make or publish, any Disparaging (as defined
below) remarks, comments or statements (orally or in writing), or instigate,
assist or participate in the making or publication of any Disparaging remarks,
comments or statements, concerning (i) any Defendant, (ii) any Defendant’s
services, affairs or operations, or (iii) the reputation of any Person who is
known by Aksys (based on information reasonably available to Aksys) to be a
member, manager, officer, director, agent, employee or investor of any
Defendant.

 

(b)                                 Defendants Covenant.  Each Defendant agrees
not to publicly make or publish, and to instruct its agents and employees not to
publicly make or publish, any Disparaging remarks, comments or statements
(orally or in writing), or instigate, assist or participate in the making or
publication of any Disparaging remarks, comments or statements, concerning
(i) Aksys, (ii) any of Aksys’ services, affairs or operations, or (iii) the
reputation of any Person who is known by such Defendant (based on information
reasonably available to such Defendant) to be a member, manager, officer,
director, agent or employee of Aksys.

 

(c)                                  Definition of Disparaging.  “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity or morality or business acumen or abilities in connection with any
aspect of the operation of business of the Person being disparaged.

 

(d)                                 Exceptions and Expiration.  Nothing
contained in this Section 28 shall preclude any of the Parties from: 
(i) complying with its disclosure obligations under the securities laws;
(ii) providing truthful testimony in response to a subpoena, court order,
regulatory request or other legal process believed in good faith to be valid; or
(iii) making any statements of any kind to such parties’ spouse or attorney. 
The provisions of this Section 28 shall expire upon the third anniversary of the
Effective Date.

 

29.                                 NO ADMISSION OF LIABILITY.  Neither Aksys’
nor any Defendant’s execution of this Agreement constitutes or may be construed
as an admission of any liability.

 

30.                                 FURTHER ASSURANCES.

 

(a)                                  Reasonable Efforts.  Each Party agrees to
use reasonable effort to take reasonable actions as any other Party may request
to carry out the intent of the transactions contemplated by this Agreement and
the other Transaction Agreements and to take any other actions required under
Applicable Laws to carry out and effectuate the intent of this Agreement and the
other Transaction Agreements.  Each Party further agrees to cooperate with the
other Parties and use all reasonable efforts to take, or cause to be taken, all
action, and do, or cause to be done, all

 

20

--------------------------------------------------------------------------------


 

things, reasonably necessary to carry out and effectuate the intent of this
Agreement and the other Transaction Agreements.

 

(b)                                 Third Party Claims.  Subject to Section 15
hereof and obligations under Applicable Law, each Party agrees that neither it
nor (i) any of its affiliates and subsidiaries, predecessor and successor
corporations or entities, (ii) any of its past, present and future officers,
directors, employees, agents, representatives and attorneys, or (iii) any other
Persons that such Party controls that could or might act on its behalf, will
assist, directly or indirectly, any other Person in investigating, preparing or
asserting any Proceeding against any Person released hereunder arising out of
conduct to date or any transaction contemplated by this Agreement or any other
Transaction Agreement; provided, that nothing contained in this Section 30 shall
preclude any such Person from providing truthful testimony in response to a
subpoena, court order, regulatory request or other legal process believed in
good faith to be valid; and provided, further, that nothing in this Section 30
shall preclude the Fund and Artal from cooperating with and assisting each other
in connection with any actions brought by or against any of the Sacane Parties.

 

(c)                                  No Inconsistent Positions.  Each Defendant,
on the one hand, and Aksys, on the other hand, agrees not to pursue any claim,
right or defense against Aksys or any Defendant, as the case may be, under this
Agreement and the other Transaction Agreements that is inconsistent with the
obligations of such Party under this Agreement and the other Transaction
Agreements.  Each Party agrees that it will not make any representation or
argument or take any position inconsistent with the representations, warranties,
and agreements made by it in this Agreement or any other Transaction Agreement,
whether in any action, suit, litigation, arbitration, proceeding (including any
civil, criminal, administrative, investigative or appellate proceeding and any
informal proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination or investigation that is, has been or may in the future be
commenced, brought, conducted or heard by or before, or that otherwise has
involved or may involve, any Governmental Body (collectively, “Proceedings”),
including in any negotiation with any Person threatening to make any claims or
commence any Proceeding, and no Party shall initiate or encourage in any way any
such Proceeding.

 

31.                                 COSTS.  Except as otherwise specified herein
or in any of the other Transaction Agreements, each Party will bear its own
costs in connection with this Agreement and the other Transaction Agreements.

 

*       *       *       *       *

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

AKSYS, LTD.

 

 

By:

 /s/ William C. Dow

 

 

 

Name:

William C. Dow

 

 

 

Title:

President and Chief Executive Officer

 

 

 

Date:

February 23, 2004

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

DURUS LIFE SCIENCES MASTER FUND LTD.

 

 

By:

 /s/ Leslie L. Lake

 

 

 

Name:

 Leslie L. Lake

 

 

 

Title:

 Director

 

 

 

Date:

 February 23, 2004

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

DURUS CAPITAL MANAGEMENT, LLC

 

 

By:

 /s/ Scott Sacane

 

 

 

Name:

 Scott Sacane

 

 

 

Title:

 Managing Member

 

 

 

Date:

 February 23, 2004

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

DURUS CAPITAL MANAGEMENT (N.A.), LLC

 

 

By:

 /s/ Scott Sacane

 

 

 

Name:

 Scott Sacane

 

 

 

Title:

 Managing Member

 

 

 

Date:

 February 23, 2004

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

SCOTT SACANE

 

 

 /s/ Scott Sacane

 

 

 

Date:

 February 23, 2004

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Settlement
Agreement and Mutual Release to be executed as follows:

 

 

ARTAL LONG BIOTECH PORTFOLIO LLC

 

By:

Artal Alternative Treasury Management

Its:

Managing Member

 

 

By:

 /s/ Christian Tedeschi

 

 

 

Name:

 Christian Tedeschi

 

 

 

Title:

 Managing Director

 

 

 

Date:

 February 23, 2004

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SHARES HELD

 

(as of the Effective Date)

 

Defendant

 

Shares Held of
Record or
Beneficially

 

 

 

 

 

The Fund

 

21,333,118

 

Artal

 

498,100

 

 

--------------------------------------------------------------------------------